Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021, has been entered.
 
Response to Amendment
The amendment filed on December 23, 2021, has been entered and fully considered. Claims 1-16 are pending. The amendment is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: wherein each of the at least one cell identity is different from the serving cell identity. The examiner was unable to find support for these limitations in the specification as originally filed. Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed December 23, 2021 (hereinafter, “Remarks”), have been fully considered but they are not persuasive. Applicant argues on Page 9 of the Remarks that the cell identity of 3GPP TS 38.331 is not equivalent to the cell identities of the white list as recited in independent claim 1 because cell identities of the white list obtained via SIB are different from a . 
EXAMINER NOTE: It is also noted that the portion of the claims that reads, “the white list received from a serving cell having a serving cell identity, wherein the white list includes at least one cell identity, each of the at least one cell identity identifying a cell on at least one of an intra-frequency and an inter-frequency corresponding to a frequency that the serving cell is on, wherein each of the at least one cell identity is different from the serving cell identity,” is not entitled to patentable weight because, other than a requirement that the white list be sent, the information contained in the white list itself is non-functional descriptive material. In particular, the information content, i.e., each of the at least one cell identity identifying a cell on at least one of an intra-frequency and an inter-frequency corresponding to a frequency that the serving cell is on, does not exhibit a functional interrelationship with the remainder of claims 1 and 9 as no action is performed in response to the information item. 

Specification
The amendment filed December 31, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: wherein each of the at least one cell identity is different from the serving cell identity. The examiner was unable to find support for these limitations in the specification as originally filed. Please correct or point specifically to the portions . Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations wherein each of the at least one cell identity is different from the serving cell identity in lines 8 and 9. The newly added limitations raise a new matter issue as the specification does not disclose or describe wherein each of the at least one cell identity is different from the serving cell identity. The Examiner was unable to find support for these limitations in the specification. Please correct or point specifically to the portions of the specification that include these limitations. Please see MPEP §2163 II: "With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007)" and MPEP § 2163.04.
Claim 9 is rejected for the same reasons because it includes similar limitations. Claims 2-8 and 10-16 are also rejected because they depend from claims that are indefinite (claims 1 and 9).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-14, and 16 is/are rejected under 35 U.S.C. 103 as being obvious over 3GPP TS 38.331 V15.4.0 (2018-12) in view of US 9294970 B1 to SITARAM et al.
Regarding Claim 1, 3GPP TS 38.331 discloses a method of performing cell selection or reselection by a user equipment (UE) in a radio resource control (RRC) idle mode or an RRC inactive mode, the method comprising: 
determining whether a white list is received by the UE during at least one of a radio resource (RRC) idle mode and an RRC inactive mode, the white list received from a serving cell having a serving cell identity, (Page 25, 5.2.2.2.1, Paragraph 1 -- procedure applies to UE in RRC Idle, RRC Inactive modes; Page 25, 5.2.2.1, Paragraph 2 -- cell identity;),
wherein the white list includes at least one cell identity, each of the at least one cell identity identifying a cell on at least one of an intra-frequency and an inter-frequency corresponding to a frequency that the serving cell is on (Page 25, 5.2.2.2.1, Paragraph 2 -- UE receives information from serving cell, cell identity; Page 30, 5.2.2.4., Actions upon reception of SI -- considers frequency of serving cell; Page 75, 5.5 Measurements, 5.5.1 Introduction, 1. Measurement Objects, Paragraph 1 -- intra-frequency and inter-frequency measurements, list of white cells for measurement reporting; Page 234, Last row -- PhysCellID of cell ID list)
(See Examiner note above, under arguments section. Although these limitations have been addressed with prior art, it is only to evidence the breadth of knowledge in the art, and not as a tacit agreement that the recitations further limit the claimed invention.)
In response to the UE determining that the white list is received from the serving cell, performing a first measurement on at least one cell associated with the at least one cell identity according to the white list; (Page 75, 5.5 Measurements, 5.5.1 Introduction -- dedicated signaling for measurement reports; Page 75, 5.5 Measurements, 5.5.1 Introduction, 1. Measurement Objects, Paragraph 1 -- intra-frequency and inter-frequency measurements, list of white cells for measurement reporting); and 
one of selecting and reselecting a first cell according to the first measurement, the first cell indicated only by the at least one cell identity in the white list (Page 122, MobilityfromNRcommand -- used to handover; Page 147 -- parameters for cell selection/reselection; page 379, MeasAndMobParameters -- indicating handover parameters).
Although 3GPP TS 38.331 does not specifically disclose wherein each of the at least one cell identity is different from the serving cell identity, these limitations are disclosed by Sitaram.
In particular, Sitaram discloses wherein each of the at least one cell identity is different from the serving cell identity (col 3, ln 45-50, 59-64 -- eNB maintains list of neighbor cells, adds neighbors reported by UE to its list of neighbor cells (i.e. each of the cells has a different cell identity and the serving cell is not included in the list)).
Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of 3GPP TS 38.331 to include the cell identity being different from the serving cell identity because such limitations are notoriously well known in the art. Sending a white list with different cell identity numbers is one of a limited number of ways in which a white list may be sent and therefore would have been obvious to try. 
Regarding Claims 2 and 10, 3GPP TS 38.331 and Sitaram disclose the method of claim 1. 3GPP TS 38.331 further discloses wherein the at least one cell identity is indicated by a physical cell identity (PCI) and the white list includes a maximum of 16 PCIs (Page 406, RRC multiplicity and type constraint values -- depicting 16 maximum PCIs in table, rows 3 and 4).
Regarding Claims 3 and 11, 3GPP TS 38.331 and Sitaram disclose the method of claim 2. 3GPP TS 38.331 further discloses the at least one cell identity is identified by a number of the PCIs and a start value of a PCI range associated with the number of the PCIs (Page 246, PCI-Range -- can encode range of physical cell identities by using a start value and by indicating the number of consecutive physical cell identities in the range). 
Regarding Claims 4 and 12, 3GPP TS 38.331 and Sitaram disclose the method of claim 1, and further discloses wherein the white list is received via one of a system information block (SIB)3 and a SIB4 (Page 156, SIB3 Information Element -- intrafrequency neighbor lists using PCI ranges).  
Regarding Claims 5 and 13, 3GPP TS 38.331 and Sitaram disclose the method of claim 1. 3GPP TS 38.331 wherein the white list further includes at least one of Public Land Mobile Network (PLMN) information, area information and frequency information (Page 327, ServingCellMO -- describes measurement reporting for serving cell, links to frequency and PCI list information for measurement reporting).  
Regarding Claims 6 and 14, 3GPP TS 38.331 and Sitaram disclose the method of claim 1, and further discloses further comprising: in response to the UE determining that the white list is not received (Page 75, 5.5 Measurements, 5.5.1 Introduction, 1. Measurement Objects, Paragraph 1 -- may configure list of white cells (i.e. not required)), performing a second measurement on at least one cell on at least one of an intra-frequency, an inter-frequency and an inter-Radio Access Technology (RAT) according to a preconfigured priority among the intra- frequency, the inter-frequency and the inter-RAT; and one of selecting and reselecting a second cell according to the second measurement (Page 122, MobilityfromNRcommand -- used to handover; Page 147 -- parameters for cell selection/reselection; page 379, MeasAndMobParameters -- indicating handover parameters; Page 133 -- cellReselectionPriorities frequency priority list EUTRA and NR).
Regarding Claims 8 and 16, 3GPP TS 38.331 and Sitaram disclose the method of claim 1, and further discloses further comprising: receiving, from the serving cell, at least one of Public Land Mobile Network (PLMN) information, area information and frequency information associated Page 327, ServingCellMO -- describes measurement reporting for serving cell, links to frequency and PCI list information for measurement reporting).  
Regarding Claim 9, claim 9 is rejected for the same reasons as claim 1, because it includes similar limitations. Although 3GPP TS 38.331 does not specifically discloses the UE comprising: a processor, for executing computer-executable instructions; and a non-transitory computer-readable medium, coupled to the processor, for storing the computer-executable instructions a UE that is described in 3GPP TS 38.331 logically includes these components, wherein the computer-executable instructions instruct the processor to perform the method of claim 1. 

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.331 in view of Sitaram and further in view of US 2015/0131613 A1 to JUNG et al.
Regarding Claims 7 and 15, 3GPP TS 38.331 and Sitaram disclose the method of claim 1, and further discloses further comprising: in response to the UE determining that the white list is not received (Page 75, 5.5 Measurements, 5.5.1 Introduction, 1. Measurement Objects, Paragraph 1 -- may configure list of white cells (i.e. not required)).
Although 3GPP TS 38.331 does not specifically disclose performing a second measurement on at least one cell on the frequency that the serving cell is on, wherein the frequency is one of a licensed frequency and an unlicensed frequency; and one of selecting and reselecting a second cell on one of the unlicensed frequency and licensed frequency according to the second measurement, these limitations are considered obvious over Jung.
In particular, Jung discloses performing a second measurement on at least one cell on the frequency that the serving cell is on (para 0168 -- measurement of cell with same frequency as serving cell; also see para 0174), wherein the frequency is one of a licensed frequency and an unlicensed frequency (para 0254 -- inter/intra-frequency measurements; 0260 -- Wi-Fi); (para 0114 -- inter-frequency or intra-frequency cell reselection based in part on measurement).  
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of 3GPP TS 38.331 to include measurements for various frequencies as disclosed by Jung, because such limitations are notoriously well known in the art and commonly used to determine whether a UE should perform a handover. Such limitations allow the UE to move in order to obtain a higher quality or to obtain a specific service (Jung, para 0004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643